Title: To George Washington from Thomas Duff, 13 June 1789
From: Duff, Thomas
To: Washington, George



Newport June 13th 1789. N.C. County Delaware State
Honoured Sir

With the greatest deference & submission I take the liberty to Address you though I am afraid in the midst of business of the greatest magnitude and importance.
On your passage Sir, through the Delaware State, knowing that a number of Solicitations were made to you for Offices by sundry persons, I desisted my application at that time, but I hope your Excellency will excuse the liberty I take in requesting your favourable interposition on behalf of one who has the greatest desire of being useful to his Country, and shall be most happy to Join his aid in carrying into Execution the Glorious Federal Government.
In the various arangement of Office, if I should have the honor to be thought of by your Excellency, and a recommendation needfull I flatter myself that I have it in my power to ample Satisfaction.

I have the honor to be Sir, with prayers for your good health and prosperity and length of days to proside over the United States of America. Your Excellencys most Obedient and humble Servant

Thomas Duff

